Case 4:20-cv-00041-BMM Document 1-1 Filed 05/12/20 Page 1of5

Roland B. Durocher ee
HARTELIUS, DUROCHER & WINTER, P.C.
118 6" St. South QU20HAR 26 AMI: 16

P.O. Box 1629 FILES
Great Falls, MT 59403-1629 BY

(406) 727-4020 TERRE
rdurocher@mtlawyers. net

Attorneys for Plaintiff

MONTANA EIGHTH JUDICIAL DISTRICT COURT, CASCADE COUNTY

 

Barbara L. Wagner, as PR for

the Estate of Valentine C. Wagner, Cause NoAD V e eC @
Plaintiff, 0 04 aa
Gregory G. Pinski
Vv.

COMPLAINT
Addus Healthcare (Idaho), Inc.
and DOES 1-10,

Defendants.

 

COMES NOW the Plaintiff, and for her Complaint, alleges as follows:
1. . Barbara L. Wagner was the wife of Valentine C. Wagner, deceased.
She has been appointed as the personal representative of the Estate

of Valentine C. Wagner.

2. Inthe summer of 2019, and at all times pertinent, Defendant Addus

Healthcare (Idaho), Inc. (Addus) provided one of its employees to go

Complaint Page 1 of 3
Complaint

Case 4:20-cv-00041-BMM Document 1-1 Filed 05/12/20 Page 2 of 5

to the home of Valentine C. Wagner (“Cliff”) to Provide him with
assistance several times a week so that his family, in particular his
wife, Barbara, could leave the home knowing Cliff could be watched
‘and assisted. The reason assistance was needed was because Cliff
had progressive aphasia, and was at risk of being harmed if he did
not have someone watch him. !n particular, to keep him inside his
home and not fall or have other accidents.

During one such visit in August, 2019, the Addus employee failed to
watch Cliff closely, and he wandered out of the home. His wife,
Barbara, found him in a ditch near the home where he had fallen and
suffered minor injuries.

Despite having been made aware that Cliff may wander and get hurt,
an employee of Addus again failed to watch him, and he left his
home unattended on or about September 3; 2019. Addus was
negligent in its care of Cliff. That time, he fell off of a rock wall in the
yard of the home, and was severely injured.

Cliff incurred both special and general damages as he suffered from
his injuries. He then died of his injuries on September 30, 2019.

The fall, Cliff's injuries, his death, and all related damages, were due

to the negligence of Addus through its employees.

Page 2 of 3
Case 4:20-cv-00041-BMM Document 1-1 Filed 05/12/20 Page 3 of 5

7. Cliff's family and heirs have suffered loss and damages due to his
wrongful death.

8. Plaintiff, as personal representative, brings all allowable claims for
wrongful death and survivorship.

9. Does 1-10 are persons or entities not yet known to Plaintiff who are
or may be legally responsible for Cliff's fall, injuries or death, or
damages arising from the fall, injuries or death.

WHEREFORE PLAINTIFF PRAYS:

1. For an award of general and special damages related to all harm
caused to Cliff or his family or heirs (survivorship as well as wrongful
death);

2. For costs as allowed by law; and,

3. For all other relief the Court deems appropriate.

at

Dated this 9 5 day of March,
poand B. Durocher

Complaint Page 3 of 3
v

Case 4:20-cv-00041-BMM Document 1-1 Filed 05/12/20 Page 4 of 5

Roland B. Durocher

HARTELIUS, DUROCHER & WINTER, P.C.
118 6" St. South

P.O. Box 1629 .

Great Falls, MT 59403-1629

(406) 727-4020

rdurocher@mitlawyers.net

Attorneys for Plaintiff

IN THE DISTRICT COURT OF THE EIGHTH JUDICIAL DISTRICT COURT OF THE
STATE OF MONTANA, IN AND FOR THE COUNTY OF CASCADE

Apy -20-0174

 

Barbara L. Wagner, as PR for the

Estate of Valentine C. Wagner, Cause No.
Plaintiff, - Gregory G. Pinski
SUMMONS
Vv.

Addus Healthcare (Idaho), Inc.
and Does 1-10,

Defendants.
|

To: ADDUS HEALTHCARE (IDAHO), INC.

A lawsuit has been filed against you.

Within 21 days after service of this summons on you, you must serve the plaintiff
an answer to the attached Complaint or a motion under Rule 12 of the Montana Rules
of Civil Procedure. Do not include the day you were served in your calculation of time.
The answer or motion must be served on the plaintiff or plaintiff's attomey, if plaintiff is
represented by an attorney, whose name and address are listed above.

If you fail to respond, judgement by default will be entered against you for the
relief demanded in the complaint.

You also must file your answer or motion with the court.

Summons Page 1 of 2
Case 4:20-cv-00041-BMM Document 1-1 Filed 05/12/20 Page 5of5

Dated this ania March, 2020.

   

CLERK OF DISTRICT COURT
Aya BY: Elizabeth Sweeriey

  
   
   

 

[| COURT
\ SEAL

Summons Page 2 of 2
